Kellogg, J.
The appellant is aggrieved at the adoption by the trial court of the recognized rule in equity which directs a sale in the inverse order of alienation, and contends that there are peculiar equities which take this case out of the operation of that rule. The peculiar equities pointed out lie in the claim that the sale under the mortgage was for an inadequate price. It must be admitted that if the sale under the mortgage is not now to be attacked, discredited, and these defendants let in to hid thereon for the extinguishment of these legacies under this decree, then that sale operated as an alienation by the owner, Robert S. Coleman, at the date of the mortgage in 1891, an alienation prior to any sale of any portion of the twenty-six acres to any other grantee, and, therefore, by the rule to *144be last sold to pay the legacies. We do not doubt the power of the court in a prope.r case to adopt a different rule from that stated — the recognized rule ordinarily applied and understood by vendors and vendees of realty. But the cases in which a different rule-will be adopted must possess some peculiar features. It must be plain to the court that fairness to all parties in interest requires the adoption of a different rule. In the case before us it must be assumed that defendants John and Charles Smith knew when they purchased in 1896 of the existence of the lien of these legacies; that they also knew of the existence of the mortgage, and that the .remaining fourteen acres covered by the mortgage were all that stood between them and these legacies. They must also be presumed to have known that if these remaining fourteen acres were wholly absorbed in the payment of the mortgage their land must be first sold to pay the legacies. They were, therefore, interested in the foreclosure sale, interested to the extent of seeing that it was ■ sold for a fair price or for enough to pay both mortgage and legacies. On the other hand, bidders at that sale must be presumed to have bid with a knowledge of the equity rule that the land bid for and actually sold under that mortgage would be free of the legacies until the defendants’ land and all the rest of the twelve acres deeded by Robert S. Coleman, had been taken to pay the legacies. Nearly six years have elapsed since the foreclosure sale. The purchaser at that sale has sold. the property purchased, presumably for full consideration; his grantee again has sold portions of it, presumably for full consideration. Each of the present owners presumably purchased relying upon the equity rule and believing that no resort for payment of thé legacies could be' had to the property so foreclosed until these defendants’ property and all the balance of the twelve acres sold by Coleman since the date of the mortgage had been exhausted. We are now asked in view of the laches of these defendants. John and Charles Smith, in failing to see to it that the foreclosure sale brought an adequate sum, failing for six years to take any steps to set the sale aside, or to obtain relief ih any manner from the results of that sale, to reward them for their lack of diligence by subjecting innocent holders in good faith and for full value to a resale of their property; in other words, requiring them to pay these legacies. This does not strike *145us as equitable. The sole beneficiary of that foreclosure sale, if the sale was for less than actual value, was ¡Northup, the purchaser thereat. He cannot be reached in this proceeding. While it is undoubtedly a hardship on these defendants to require them to pay these legacies or lose their land, still the hardship is in a large measure one which with reasonable diligence they might have avoided. There is no view which can be taken of the present conditions which appeals with any force to the equity side of the court to change the well-understood equity rule in matters of this kind.
The judgment of the learned trial court was right, and should be affirmed.
Judgment unanimously affirmed, with costs.